

116 HR 6503 IH: Pandemic and Public Health Emergency Support for the Elderly and Persons with Disabilities Act
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6503IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide housing support services to the elderly and individuals with disabilities living in Federal Government housing or federally subsidized housing during the Pandemic or Declared Public Health Emergency.1.Short titleThis Act may be cited as the Pandemic and Public Health Emergency Support for the Elderly and Persons with Disabilities Act.2.DefinitionsIn this Act:(1)COVID-19 emergency periodThe term COVID-19 emergency period means the emergency period described in section 1135(g)(1)(B) of the Social Security Act.(2)COVID-19 public health emergencyThe term COVID-19 public health emergency means such emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d).(3)housing support servicesThe term housing support services includes delivery of medicines, groceries, meals, and household supplies.(4)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.3.Funding for multifamily service coordinators and service coordinators in public housing(a)AppropriationThere is hereby appropriated to the Secretary of Housing and Urban Development, out of any money in the Treasury not otherwise appropriated, such sums as are necessary during the COVID-19 emergency period to provide housing support services in response to the COVID-19 public health emergency to support the ability of elderly individuals and individuals with disabilities living in Federal Government housing or federally subsidized housing to live independently and free of fear of contracting the COVID-19 disease.(b)UseThe Secretary shall expend amounts appropriated under this section for—(1)grants under section 672 of the Housing and Community Development Act of 1992 (42 U.S.C. 13632);(2)grants under section 34 of the United States Housing Act of 1937 (42 U.S.C. 1437z–6);(3)capital advances, project rental assistance, tenant-based rental assistance, and other assistance under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013); and(4)providing other housing support services for the elderly to delay or avoid the need for nursing home care.